Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Specification
The abstract of the disclosure is objected to because the applicant’s claims do not contain “first target current value” (Ita unclear), “second target current value” (Itb unclear), “control the charging current according to a lower one of the first target and the second target value” (novel feature of the invention).
Correction is required. See MPEP § 608.01(b).
Drawings
The drawings are objected to under 37 CFR 1.83(a). The drawings must show every feature of the invention specified in the claims. Therefore, the drawing do not show the comparison of Claim 1, specifically definitively showing the following features:
“set a first target value of the charging current such that the first target value increases as a temperature of the secondary battery increases, and the first target value decreases as the temperature of the secondary battery decreases,”
“set a second target value of the charging current such that the second target value increases as an SOC of the secondary battery decreases, and the second target value decreases as the SOC increases,”
“control the charging current according to a lower one of the first target value and the second target value” (esp. this feature)
must be shown or the feature(s) canceled from the claims (a flowchart suggested). 
No new matter should be entered.

Allowable Subject Matter
Claims 1-4 are allowed.
The following is an examiner’s statement of reasons for allowance: 
The examiner notes that of the prior art discovered during examination, three in particular stick out. Tsuchiya (USPGPN 20090001992 & 20110257914, USPN 8274291 & 8664960) see at least Figs. 3 & 10-12 along with the abstract, describes the claim limitations “set a first target value of the charging current such that the first target value increases as a temperature of the secondary battery increases, and the first target value decreases as the temperature of the secondary battery decreases,”. Abe et al (USPGPN 20190363546) in Figs. 2A-6 along with the abstract, describes the claim limitations “set a second target value of the charging current such 
Two other prior art references which the examiner found to be of particular interest were Morina et al (USPGPN 20090015209 + four others in same family; see Figs. & abstract) and Madhavi et al (USPGPN 20180097369 + patent; see Figs. & abstract).
Regarding Independent Claim 1, the prior art discloses a secondary battery system comprising: a secondary battery in which a solid electrolyte is used for migration of ions between a positive electrode and a negative electrode; a charging device configured to charge the secondary battery; and a control device configured to control a charging current of the secondary battery using the charging device, the control device being configured to set a first target value of the charging current such that the first target value increases as a temperature of the secondary battery increases, and the first target value decreases as the temperature of the secondary battery decreases, set a second target value of the charging current such that the second target value prior art fails to disclose the further of the combination of control the charging current according to a lower one of the first target value and the second target value.
Regarding Independent Claim 4, the prior art discloses a method for controlling charging of a secondary battery in which a solid electrolyte is used for migration of ions between a positive electrode and a negative electrode, the method controlling a charging current of the secondary battery during charging, the method comprising: setting a first target value of the charging current such that the first target value increases as a temperature of the secondary battery increases, and the first target value decreases as the temperature of the secondary battery decreases; setting a second target value of the charging current such that the second target value increases as an SOC of the secondary battery decreases, and the second target value decreases as the SOC increases; the prior art fails to disclose the further of the combination of controlling the charging current according to a lower one of the first target value and the second target value.
Dependent Claims 2-3 are allowed for their dependence upon allowed Claim 1. Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
This application is in condition for allowance except for the following formal matters: 
Specification and Drawing objections, see above.
Prosecution on the merits is closed in accordance with the practice under Ex parte Quayle, 25 USPQ 74, 453 O.G. 213, (Comm’r Pat. 1935).
TWO (2) MONTHS from the mailing date of this letter. Extensions of time may be granted under 37 CFR 1.136 but in no case can any extension carry the date for reply to this Office action beyond the maximum period of SIX MONTHS set by statute (35 U.S.C. 133).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHN T TRISCHLER whose telephone number is (571)270-0651. The examiner can normally be reached on 9:30A-5:30P, M-F, CST, Flexible. Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Drew Dunn can be reached on 5712722312. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/JOHN T TRISCHLER/            Primary Examiner, Art Unit 2859